Exhibit 10.15

 

[g315231kei001.gif]

 

March 6, 2012

 

Behringer Advisors, LLC

15601 Dallas Parkway, Suite 600

Addison, Texas 75001

 

Re:          First Quarter 2012 Asset Management Fees

 

Ladies and Gentlemen:

 

Reference is made to that certain Fifth Amended and Restated Advisory Agreement,
dated as of December 29, 2006, as amended (the “Advisory Agreement”), by and
between Behringer Harvard REIT I, Inc., a Maryland corporation (the “Company”),
and Behringer Advisors, LLC, a Texas limited liability company (the “Advisor”). 
Capitalized terms used herein but not defined herein shall have the meanings set
forth in the Advisory Agreement.

 

In consideration of the mutual agreements and covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Company and the Advisor hereby agree as follows:

 

1.             First Quarter 2012 Asset Management Fees.  Notwithstanding
anything to the contrary contained in the Advisory Agreement, the Advisor, on
behalf of itself and its Affiliates, and its and their respective successors and
assigns, hereby sets the Company’s obligation to pay the Asset Management Fee to
the Advisor at $5,000,000 for the first quarter of 2012.  In doing so, the
Advisor waives the Company’s obligation to pay approximately $1.1 million in
additional asset management fees that would otherwise become due and payable
during the quarter (based on assets held as of January 1, 2012).

 

2.             Ratification; Effect on Advisory Agreement.

 

(a)           Ratification.  The Advisory Agreement, as amended by this letter
agreement, shall remain in full force and effect and is hereby ratified and
confirmed in all respects.

 

(b)           Effect on the Advisory Agreement.  On and after the date hereof,
each reference in the Advisory Agreement to “this Agreement,” “herein,”
“hereof,” “hereunder,” or words of similar import shall mean and be a reference
to the Advisory Agreement as amended hereby.

 

[g315231kei002.gif]

[g315231kei003.gif]

 

--------------------------------------------------------------------------------


 

3.             Miscellaneous.

 

(a)           Governing Law; Venue.  This letter agreement and the legal
relations between the parties hereto shall be construed and interpreted in
accordance with the internal laws of the State of Texas without giving effect to
its conflicts of law principles, and venue for any action brought with respect
to any claims arising out of this letter agreement shall be brought exclusively
in Dallas County, Texas.

 

(b)           Modification.  This letter agreement shall not be changed,
modified, or amended, in whole or in part, except by an instrument in writing
signed by both parties hereto, or their respective successors or assignees.

 

(c)           Headings.  The titles and headings of the sections and subsections
contained in this letter agreement are for convenience only, and they neither
form a part of this letter agreement nor are they to be used in the construction
or interpretation hereof.

 

(d)           Severability.  The provisions of this letter agreement are
independent of and severable from each other, and no provision shall be affected
or rendered invalid or unenforceable by virtue of the fact that for any reason
any other or others of them may be invalid or unenforceable in whole or in part.

 

(e)           Counterparts.  This letter agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.  This letter agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.  This letter agreement, to the extent signed and delivered by means
of electronic mail or a facsimile machine, shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were an original signed version thereof
delivered in person.  No party hereto shall raise the use of electronic mail or
a facsimile machine to deliver a signature or the fact that any signature was
transmitted or communicated through the use of electronic mail or a facsimile
machine as a defense to the formation or enforceability of a contract and each
party hereto forever waives any such defense.

 

[The remainder of this page intentionally blank]

 

2

--------------------------------------------------------------------------------


 

If the foregoing meets with your approval, please indicate your acceptance of
this letter agreement by countersigning a copy of this letter agreement in the
space indicated below.

 

 

Very truly yours,

 

 

 

BEHRINGER HARVARD REIT I, INC.

 

 

 

By:

/s/ Scott. W. Fordham

 

Name:

Scott W. Fordham

 

Its:

Chief Operating and Financial Officer

 

 

Acknowledged and agreed, as of

the date first written above:

 

BEHRINGER ADVISORS, LLC

 

 

 

By:

Harvard Property Trust, LLC,

 

 

its Manager

 

 

 

 

 

 

 

 

By:

/s/ Robert S. Aisner

 

 

 

Robert S. Aisner

 

 

 

Chief Executive Officer

 

 

--------------------------------------------------------------------------------